Name: Council Regulation (EEC) No 3575/83 of 14 December 1983 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps of the genus 'Crangon' spp
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  marketing;  consumption;  foodstuff
 Date Published: nan

 No L 356/6 Official Journal of the European Communities 20 . 12 . 83 COUNCIL REGULATION (EEC) No 3575/83 of 14 December 1983 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps of the genus 'Crangon ' spp THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Whereas, under Article 2 of Regulation (EEC) No 3796/81 , common marketing standards may be deter ­ mined for the products listed in Article 1 of that Regulation or for groups of those products ; Whereas experience has shown that certain minimum features should be specified in respect of the freshness categories ; Whereas, when common marketing standards are fixed for shrimps, account should be taken of the fact that the sizes concerned meet market requirements ; whereas the marketing for human consumption of shrimps which are below a certain minimum size in terms of shell width should therefore be prohibited ; whereas the size categories for shrimps should be altered accordingly ; Whereas the landing, on a geographically limited scale, of shrimps below the minimum size may, in exceptional cases to be determined, meet specific local market requirements ; Whereas Regulation (EEC) No 104/76 (2) should there ­ fore be amended, 2 . In Article 5 ( 1 ) : (i) under the heading 'Freshness category A' : the last indent of subparagraph (a) is replaced by the following : '  the shrimps must be free from sand, mucus and other foreign bodies' ; the first indent of subparagraph (b) is replaced by the following : '  bright brownish-red verging on grey ; the pectoral part of the shell should be pre ­ dominantly light in colour' ; (ii) under the heading 'Freshness category B' : . the first indent of subparagraph (b) is replaced by the following : '  slightly washed-out reddish-brown colour ; the pectoral part of the shell should be predominantly dark' ; 3 . Article 7 is replaced by the following : 'Article 7 1 . Shrimps shall be graded in the following size categories : Width of shell :  size 1 : 6,8 mm and over,  size 2 : from 6,5 to 6,8 mm exclusive . 2 . Lots of shrimps of a given size category must not include shrimps which are of a smaller size than that of the category to which such lots belong. A small lot need not, however, be of uniform size ; if it is not, the lot shall be placed in size category 2. 3 . The size category must be clearly and in ­ delibly marked, in characters at least 5 cm high , on labels affixed to the lot . 4 . To the extent required in order to provide local supplies for certain coastal areas in the Community, derogations from the minimum size specified in paragraph 1 may be allowed in accor ­ dance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 ('). HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 104/76 is hereby amended as follows : 1 . In the title and Article 1 , 'spp' is replaced by 'Crangon ' ; (  ) OJ No L 379 , 31 . 12 . 1981 , p. 1 .' Article 2 This Regulation shall enter into force on 1 January 1984 . (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . 2) OJ No L 20 , 28 . 1 . 1976 , p . 35 . 20. 12. 83 Official Journal of the European Communities No L 356/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1983 . For the Council The President C. SIMITIS